Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-19-00039-CR

                                 Darrell Wayne MOFFETT,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. B1779
                          Honorable Rex Emerson, Judge Presiding

                                     No. 04-19-00040-CR

                                   Teresa Jo BRUFFETT,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. B1780
                          Honorable Rex Emerson, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgments of the trial court are
AFFIRMED.

       SIGNED September 4, 2019.

                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice